374 F.2d 96
Carmine BOLLELLA and Teresa Bollella, Petitioners on Review,v.COMMISSIONER OF INTERNAL REVENUE, Respondent on Review.
No. 16963.
United States Court of Appeals Sixth Circuit.
February 17, 1967.

Anthony L. Lutomski, Detroit, Mich., for petitioners.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John P. Burke, Attorneys, Department of Justice, Washington, D. C., for respondent.
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and CECIL, Senior Circuit Judge.

ORDER.

1
This cause is before the Court on petition of Carmine Bollella and Teresa Bollella for review of a decision of the Tax Court of the United States. The case was submitted to the Court upon the record and the briefs of counsel for the parties.


2
The Commissioner of Internal Revenue assessed deficiencies and fraud penalties against the petitioners for the years 1956 to 1959, inclusive, and a deficiency for the year 1961, as follows:


3
  Taxable                             Fraud
   Year         Deficiency           Penalty

  1956          $ 4,409.24          $ 2,204.62
  1957            8,484.89            4,242.45
  1958            9,815.20            4,907.60
  1959            2,228.70            1,114.35
  1961              981.50
                __________          __________
                $25,919.53          $12,469.02


4
The petitioners challenge the method of calculation used by the Commissioner in determining the deficiencies for the years 1956-1959 and deny that they were guilty of fraud in returning their taxable income for those years.


5
The Tax Court upon a hearing based upon stipulated facts and oral evidence sustained the deficiencies and fraud penalties as assessed by the Commissioner. In a comprehensive opinion, finding of facts, and decision, the trial judge found that the method of calculation used by the Commissioner in determining the deficiencies was reasonable and that the Commissioner sustained the burden of proof in establishing fraud on the part of the petitioners in returning their taxable income for the years 1956-1959.


6
Upon consideration of the briefs of the parties, the record in the case and the decision of the Tax Court reported at 24 T.C.M. 858, we conclude that the findings of fact of the Tax Court are sustained by substantial evidence and are not clearly erroneous and that the controlling law was correctly applied by the court.


7
It is therefore ordered and adjudged that the decision of the Tax Court be and it is hereby sustained.